Citation Nr: 0842658	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, and, if so, 
whether service connection is warranted.  

2.  Entitlement to service connection for hip disorder, to 
include as secondary to degenerative joint disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 1955 
and from June 1958 to August 1959.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 2002 
continued to deny service connection for back disorder.

2.  In February 2005, the veteran filed a request to reopen 
his claim of service connection for a back disorder, 
specifically degenerative joint disease of the lumbar spine. 

3.  Additional evidence received since the February 2002 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

4.  Degenerative joint disease of the lumbar spine was not 
manifested during service or within one year of separation 
from service, and is not shown to be causally or 
etiologically related to service.  

5.  A hip disorder was not manifested during service, and any 
currently diagnosed hip disorder is not shown to be causally 
or etiologically related to service or to a service connected 
disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service 
connection for back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
February 2002 denial, and the claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A hip disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran in February 2005.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, see Dingess v. Nicholson, 19 Vet. App. 
473 (2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains reports of VA examinations 
performed in May 1998 and July 2006.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  In addition, the veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

New and Material Evidence

The veteran's claim for service connection for a back 
disorder was previously considered and denied by the RO.  In 
rating decision in February 2002, the RO denied service 
connection for back disorder.  At the time of the February 
2002 decision, the veteran's service medical records, VA 
outpatient treatment records, and a May 1998 VA examination 
were on file.  Service medical records dated in August 1954 
reflect that the veteran suffered a low back injury secondary 
to lifting rice.  The veteran's spine and other 
musculoskeletal were clinically evaluated as normal upon 
separation examination.  The May 1998 VA examination findings 
revealed severe degenerative joint disease of the lumbar 
spine.  The veteran did not file a substantive appeal 
following the February 2002 rating decision and thus, the RO 
decision is final.  38 U.S.C.A. § 7105.  

In February 2005, the veteran filed a claim to reopen 
entitlement to service connection for back disorder.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO decision in February 2002.  The Board notes here that the 
RO determined that new and material evidence was not received 
to reopen the claim.  However, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Evidence received since the February 2002 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, private physicians have opined that the 
veteran's degenerative joint disease of the lumbar spine is 
related to service.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Back Disorder

As noted above, service medical records dated in August 1954 
reflect that the veteran suffered a low back injury secondary 
to lifting rice.  A service medical record dated in November 
1958 shows that the veteran sustained an injury to his right 
shoulder while playing football, but no complaints referable 
to the back were reported.  A service Report of Medical 
Examination dated in July 1959 for separation purposes 
reflects that the veteran's spine and other musculoskeletal 
were clinically evaluated as normal.

In an application for VA benefits from the veteran dated in 
April 1998 he reported that he sustained an injury to his 
back during service in 1958 while playing football.  He 
reported treatment during service in September and October 
1958, and treatment following service at a VA Medical Center 
in 1995.

VA outpatient treatment records dated in May 1995 reflect 
that the veteran reported a history of intermittent low back 
problems.  It was noted that the veteran had an auto accident 
in 1987-1988.  

The veteran underwent a VA examination in May 1998.  He 
reported injuring his back while playing touch football in 
the military.  He stated that he had back pain off and on for 
20 years.  Following physical examination, the examiner 
diagnosed severe degenerative joint disease of the lumbar 
spine.  

A letter from Dr. A.K. dated in May 2006 reflects that Dr. 
A.K. reviewed the veteran's imaging studies in the past as 
well as some VA outpatient treatment records and some service 
medical records.  Dr. A.K. had previously examined the 
veteran and noted that the examination was very consistent 
with a more general spondylosis problem with degenerative 
disc disease.  Dr. A.K. noted the veteran's complaint of back 
pain during service in 1954.  Dr. A.K. opined that the 
veteran's worsened lumbar spondylosis and degenerative disc 
disease are due to previous traumas in the service.  

The veteran underwent a VA examination in July 2006.  He 
reported injuring his back in service in 1954, although he 
could not recollect specifically the injury or that he was 
treated at that time.  He stated that he had a subsequent 
injury to his back in the 1980's involving a motor vehicle 
accident in which he injured his back, which he believed 
aggravated his previous condition.  He reported being treated 
recently by his son-in-law, Dr. A.K., who opined that the 
veteran had worsened lumbar spondylysis and degenerative disc 
disease because of his previous trauma in service.  

Following physical examination, the examiner diagnosed L5-S1 
degenerative spondylolisthesis with associated spinal 
stenosis.  The examiner noted that review of the claims file 
showed that the veteran saw a physician in 1954 for a 
strained back with no radiating pain after lifting noted.  
Upon the exit examination, the veteran made no claim of 
lumbar spine difficulties.  The examiner reasoned that the 
motor vehicle accident in the late 1980's may have aggravated 
the injury.  The examiner opined that it is less likely than 
not that the advanced degenerative spondylolisthesis of L5 on 
S1 is directly caused by or the result of the episode of 
lumbar strain noted in the service in 1954.  The examiner 
reasoned that the veteran had no history of residual spine 
difficulty nor made any claim on his exit survey for the 
military regarding his lumbar spine.  

A letter from Dr. J.A.M. Jr. dated in March 2008 reflects 
that Dr. J.A.M. Jr. has examined the veteran for spinal 
related issues for years.  Dr. J.A.M. Jr. reviewed the 
veteran's medical records and opined that the veteran's 
original injury has contributed to his severe degenerative 
changes.  

Based on this record, the Board finds that service connection 
for a back disorder is not warranted.  The Board notes first 
that the absence of any medical evidence of a back disorder 
between the in-service injury in 1954 and 1995 constitutes 
negative evidence tending to disprove the claim that the 
veteran developed a back disorder as a result of service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  The lack of any evidence of a 
continuing back disorder for over 40 years between the injury 
during service and the post service evidence showing a back 
disorder is itself evidence which tends to show that no back 
disorder was incurred as a result of service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any back disorder in this case is supported by affirmative 
evidence, consisting of the July 1959 separation examination 
report which included a finding of normal spine and other 
musculoskeletal.  The Board notes that the veteran injured 
his back in service in 1954.  However, the clinically normal 
spinal findings upon separation are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no back disorder was present at that time.  
It is also noteworthy that the veteran reported no back 
complaints at any time following the initial injury and at 
the time of his separation from service.  The Board views the 
separation examination report as competent evidence that 
there was no back disorder at that time.  

The Board has considered the opinions in May 2006 by Dr. A.K. 
and in March 2008 by Dr. J.A.M. Jr. that the veteran's back 
problem in service caused or contributed to the veteran's 
current back problems.  However, the July 2006 VA examiner's 
opinion includes a detailed rationale and discusses the 
veteran's motor vehicle accident in the late 1980's, as well 
as how the accident is related to the veteran's current low 
back problems.  Furthermore, the Board finds it significant 
that the statements by Dr. A.K. and Dr. J.A.M. Jr. include no 
rationale or even recognition of the veteran's motor vehicle 
accident in the late 1980's.  The Board therefore finds that 
the July 2006 VA examination findings are entitled to more 
weight than the statements by Dr. A.K. and Dr. J.A.M. Jr.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Finally, the Board believes it significant that the July 2006 
medical examiner opined that the current degenerative joint 
disease of the lumbar spine is not etiologically related to 
service.  The Board finds that this opinion is entitled to 
more weight than the private opinions since it provided a 
detailed rationale for the opinion and included recognition 
of the post-service motor vehicle accident.  The Board has 
considered the veteran's own lay statements to the effect 
that his degenerative joint disease of the lumbar spine is 
causally related to his active service; however, it is noted 
that the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  
38 U.S.C.A. § 5107(b).

Hip Disorder

The veteran has claimed entitlement to service connection for 
hip disorder.  He has primarily contended that he has a hip 
disorder that is due to degenerative joint disease of the 
lumbar spine.  

In this regard there is no evidence in service medical 
records of complaints, treatment or diagnosis of a hip 
disorder, and medial records dated following service do not 
contain any suggestion that any hip disorder that may be 
present is in any way related to service.  Furthermore, as 
noted above, the veteran is not service-connected for 
degenerative joint disease of the lumbar spine, and therefore 
a hip disorder is not secondary to the back disorder the 
veteran contends should be service connected.

Accordingly, in the absence of credible evidence of pertinent 
symptomatology during service, and in the absence of 
competent probative evidence that links the veteran's current 
complaints to service or to a service-connected disability, 
service connection for hip disorder must be denied.  38 
C.F.R. §§ 3.303, 3.310.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened.  

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for hip disorder, to include as secondary 
to degenerative joint disease of the lumbar spine is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


